  Case 3:21-cv-00842-B Document 54 Filed 08/16/21                 Page 1 of 5 PageID 2851

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                       )
CHARITABLE DAF FUND, L.P., AND CLO                     )
HOLDCO LTD.                                            )
                                                       )
                              Plaintiff,               ) Case No. 3:21-CV-00842-B
                                                       )
vs.                                                    )
                                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.,                     )
HIGHLAND HCF ADVISOR, LTD., AND                        )
HIGHLAND CLO FUNDING, LTD.                             )
                                                       )
                                                       )
                              Defendants,

                                CERTIFICATE OF SERVICE

       I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the bankruptcy case of Highland
Capital Management, L.P., Case No. 19-34054-sgj11 (Bankr. N.D. Tex).

        On August 11, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

         Defendant Highland Capital Management, L.P.’s Motion to Take Judicial Notice of
          Order [Docket No. 52]


Dated: August 16, 2021
                                                 /s/ Vincent Trang
                                                 Vincent Trang
                                                 KCC
                                                 222 N Pacific Coast Highway, Suite 300
                                                 El Segundo, CA 90245
Case 3:21-cv-00842-B Document 54 Filed 08/16/21   Page 2 of 5 PageID 2852


                          EXHIBIT A
           Case 3:21-cv-00842-B Document 54 Filed 08/16/21                      Page 3 of 5 PageID 2853
                                                          Exhibit A
                                                   Civil Action Service List
                                                  Served via Electronic Mail

         Description                CreditorName          CreditorNoticeName                       Email
 Financial Advisor to Official
 Committee of Unsecured                               Earnestiena Cheng, Daniel H  Earnestiena.Cheng@fticonsulting.com;
 Creditors                     FTI Consulting         O'Brien                      Daniel.H.O'Brien@fticonsulting.com
                               Hayward & Associates   Melissa S. Hayward, Zachery  MHayward@HaywardFirm.com;
 Counsel for the Debtor        PLLC                   Z. Annable                   ZAnnable@HaywardFirm.com
                                                                                   jpomerantz@pszjlaw.com;
                                                   Jeffrey N. Pomerantz, Robert J. rfeinstein@pszjlaw.com;
                           Pachulski Stang Ziehl & Feinstein, John A. Morris,      jmorris@pszjlaw.com;
 Counsel for the Debtor    Jones LLP               Gregory V. Demo                 gdemo@pszjlaw.com
                           Pachulski Stang Ziehl &
 Counsel for the Debtor    Jones LLP               Judith Elkin                    jelkin@pszjlaw.com
 Counsel to Charitable DAF                                                         MAS@SbaitiLaw.com;
 Fund LP and CLO Holdco                            Mazin A Sbaiti, Jonathan        jeb@sbaitilaw.com;
 Ltd                       Sbaiti & Company PLLC Bridges, Kevin N Colquitt         knc@sbaitilaw.com
                                                                                   mclemente@sidley.com;
 Counsel for Official                              Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Committee of Unsecured                            Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Creditors                 Sidley Austin LLP       Dennis M. Twomey                dtwomey@sidley.com
                                                                                   preid@sidley.com;
 Counsel for Official                              Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Committee of Unsecured                            Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Creditors                 Sidley Austin LLP       Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                        Page 1 of 1
Case 3:21-cv-00842-B Document 54 Filed 08/16/21   Page 4 of 5 PageID 2854


                          EXHIBIT B
                              Case 3:21-cv-00842-B Document 54 Filed 08/16/21                  Page 5 of 5 PageID 2855
                                                                         Exhibit B
                                                                  Civil Action Service List
                                                                 Served via First Class Mail

            Description               CreditorName        CreditorNoticeName            Address1          Address2       Address3 City State Zip
  Counsel to Charitable DAF Fund                       Mazin A Sbaiti, Jonathan    J.P. Morgan Chase                    Suite
  LP and CLO Holdco Ltd          Sbaiti & Company PLLC Bridges, Kevin N Colquitt   Tower             2200 Ross Avenue   4900W    Dallas TX  75201




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
